Perkins, J.
Proceeding to contest an election. Appeal to the circuit court. Motion in that court to dismiss the .appeal on account of a defect in the appeal bond. The defect alleged was, that the bond was made payable to the 'State instead of to the appellee. The motion was overruled. There was no en’or in this. Sec. 790, 2 R. S. 1876, p. 311; Acts 1875, Reg. Sess., p. 112; Railsback v. Greve, 58 Ind. 72; Fuller v. Wright, 59 Ind. 333.
*61The appellant moved for a trial by jury. The motion was denied. There was no error in this. Knox v. Fesler, 17 Ind. 254; Allen v. Anderson, 57 Ind. 888; Reynolds v. The State, 61 Ind. 892.
The cause was tried by the court, who found for the appellee upon the evidence, aud overruled a motion for a new trial, made upon the grounds that the decision of the court was not sustained by evidence, and was contrary to law.
The evidence ivas conflicting, and we cannot say the decision upon it was erroneous.
The judgment is affirmed, with costs.